      No. 3:18-bk-01100
Form rlfstntc                   Doc 11      Filed 12/14/18       Entered 12/14/18 10:21:02           Page 1 of 1
                                    UNITED STATES BANKRUPTCY COURT
                                        Northern District of West Virginia



In     Roger Martin, Jr.
Re:    Debtor                                                Case No.: 3:18−bk−01100
                                                             Chapter: 7


                                    NOTICE TO ALL PARTIES IN INTEREST


On December 13, 2018 the following document was filed:


9 − Motion for Relief from Stay, or in the alternative Motion for Adequate Protection Regarding Real Property with
an Address of 727 W. King St., Martinsburg, WV 25401 with Certificate of Service Filed by Timothy J. Amos on
behalf of PNC Bank, National Association. Fee Amount $181. (Attachments: # 1 Proposed Order) (Amos, Timothy)




The aforementioned pleading is on file in the office of the undersigned Clerk, and you may review same during
regular business hours of the Court.

YOU ARE FURTHER NOTIFIED that the relief requested in the Motion/Application may be granted if no proper
objection is received. If you object to the Motion/Application, you must file your written objection before fourteen
(14) days from the date of this Notice stating the nature of the objection with specificity; any proper objection will be
set for Hearing upon further Notice to the interested parties. Objections shall be filed with this office at the address
reflected below.



Date of Issuance: 12/14/18

                                                             Ryan W. Johnson
                                                             Clerk, U.S. Bankruptcy Court

                                                             By:
                                                             Amanda Recchio.
                                                             Deputy Clerk
                                                             Post Office Box 70
                                                             Wheeling, WV 26003
                                                             304−233−1655
